THE THIRTEENTH COURT OF APPEALS

                                   13-11-00075-CV


                            GILBERTO RINCONES
                                    v.
                      WHM CUSTOM SERVICES, INC., ET AL.


                                   On Appeal from the
                    445th District Court of Cameron County, Texas
                           Trial Cause No. 2009-04-2478-I


                                     JUDGMENT


      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be REVERSED AND

REMANDED, IN PART, AND AFFIRMED, IN PART. The Court orders the judgment of

the trial court REVERSED AND REMANDED, IN PART AND AFFIRMED, IN PART.

Costs of the appeal are adjudged 50% against appellants and 50% against appellees.

      We further order this decision certified below for observance.



February 12, 2015